DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2021 has been entered.
Status of Claims
Claims 11 – 20 are pending. Claims 1 – 10 have been withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 has been amended to recite the limitation "the plurality of individual shroud elements" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear if 
Claims 12 – 20 are rejected as being dependents of base claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hatley (U.S. Patent No. 4,041,565) in view of Coffey (U.S. Patent No. 5,906,021).
Regarding Independent Claim 11, Hatley teaches a method for removing biofouling from a surface to be groomed without damaging a coating on the surface to be groomed, comprising: providing a 

    PNG
    media_image1.png
    368
    862
    media_image1.png
    Greyscale

Hatley does not teach wherein each of the plurality of shroud elements is defined as a solid flexible stud and wherein each of said plurality of shroud elements forming said array is separated from its adjacent shroud element such that a gap is formed between adjacent shroud elements, allowing fluid to pass between the shroud elements, wherein  said shroud element forming said plurality of shroud elements  and a quantity of grooming elements  forming said plurality of grooming elements  are the same; wherein each of the plurality of shroud elements is radially aligned with a corresponding grooming element, forming grooming element-shroud element pairs.
Coffey, however, teaches wherein each of the plurality of shroud elements (rods, 145A) is defined as a solid flexible stud (Fig. 12; Col. 7, line 66 – Col. 8. Line 17) and wherein each of said plurality of shroud elements (145A) forming said array is separated from its adjacent shroud element such that a gap is formed between adjacent shroud elements (145A), allowing fluid to pass between the shroud elements (145A; Fig. 12); wherein said shroud element (145A) forming said plurality of shroud elements (Fig. 12)  and a quantity of grooming elements  (140) forming said plurality of grooming elements (Fig. 12)  are the same (Fig. 12); wherein each of the plurality of shroud elements (145A) is radially aligned with a corresponding grooming element (140), forming grooming element-shroud element pairs (Fig. 12).

Regarding Claim 14, Hatley, as modified, teaches the method wherein said the plurality of grooming elements (101) comprise polymeric materials (Col. 1; lines 41 – 45) selected that are formed as either solid studs or a plurality of bristles (bristles, 101; Col. 1; lines 41 – 45).  
Regarding Claim 15, Hatley, as modified, teaches the method wherein said first angle (Annotated Fig. 1) is between 90 degrees and 60 degrees (The first range is in reference to the shroud element, however, Hartley does not explicitly provide the angle of divergence for this element, Hatley does teach the bristles diverge outward at an angle from 30 – 60 ° relative to the plane of said one surface of support, 102. Since the shroud element is located outside of the bristles, the angle formed would also lie outside of the 30 – 60 °, therefore it would be obvious that Hatley inherently teaches the adjacent membrane, 103 would fall slightly higher than the range of 30 – 60 ° and would further meet the limitation as claimed) and wherein said second angle (Annotated Fig. 1) is between 90 degrees and 45 degrees (Col. 2, lines 27 – 32 and Col. 1, lines 53 – 56).  
Regarding Claim 16, Hatley, as modified, teaches the method wherein said first length (Annotated Fig. 1) is between .25 and 1.5 inches (Col. 1, lines 9 – 16), and wherein said second length (Annotated Fig. 1) is between .50 and 2.0 inches  (Col. 1, lines 9 – 16).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hatley (U.S. Patent No. 4,041,565) in view of Coffey (U.S. Patent No. 5,906,021) and Hudd (U.S. Patent Publication No. 2007/0051291 A1).
Regarding Claim 12, Hatley, as modified, teaches all of the limitations of claim 11 as discussed above.
Hatley does not explicitly teach the method wherein said speed of rotation is between 200 and 1100 rotations per minute.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hatley to further include speed of rotation is between 200 and 1100 rotations per minute, as taught by Hudd, to provide a grooming brush that is capable of effectively cleaning the submerged surface of a ship hull while maintaining the force of thrusting the brush onto the surface to be cleaned.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hatley (U.S. Patent No. 4,041,565) in view of Coffey (U.S. Patent No. 5,906,021) and Matsuyama et al. (U.S. Patent No. 5,852,984).
Regarding Claim 13, Hatley, as modified, teaches all of the limitations of claim 11 as discussed above.
Hatley further teaches a resulting force that allows the brush to be urged toward the surface in Col. 2, lines 45 – 53).
However, Hatley does not explicitly teach the method wherein said resulting force is between 7.0 and 10.0 pounds. 
Matsuyama does not explicitly teach resulting force is between 7.0 and 10.0 pounds, however, the reference does teach a suction means for reducing a pressure inside the vehicle body so as to suck the abdomen of the vehicle body onto a wall in the water; a skirt provided along the periphery of the opening formed in the body's abdomen for contacting the wall and maintaining the body's interior to a negative pressure while the vehicle body is being suctionally attached on the wall; and drive means provided in the vehicle body for moving the vehicle body along the wall (Col. 1 line 64 – Col. 2, line 5). Matsuyama further teaches a relatively small force is needed to maintain the vehicle onto the vertical wall or to maintain proper contact between vehicle wheels and the vertical wall. With the contact between the vehicle wheels and the wall being maintained, the drive means is actuated to move the vehicle on the wall (Col. 2 lines 16 – 21).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hatley to further include explicitly teaching the resulting .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hatley (U.S. Patent No. 4,041,565) in view of Coffey (U.S. Patent No. 5,906,021) and Robinson Rubber Products Company (NPL Page 1) and The Engineering Toolbox.
Regarding Claim 17, Hatley, as modified, teaches all of the limitations of claim 11 as discussed above.
	Hatley further teaches wherein said the plurality of shroud elements comprise a material (nylon; Col. 2, line33) and wherein said the plurality of grooming elements comprise a polymer (Col. 1, lines 41 – 45).
Hatley does not explicitly teach wherein said the plurality of shroud elements material exhibits a Shore A Hardness between 40-55 and said the plurality of grooming elements have a modulus of elasticity between 0.6 and 3.6 GPa.  
Robinson Rubber Products, however, teach wherein said the plurality of shroud elements material (nylon) exhibits a Shore A Hardness between 40-55.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shroud element of Hatley to explicitly teach the plurality of shroud elements material exhibits a Shore A Hardness between 40-55, as taught by Robinson Rubber, to provide the grooming brush wherein the shroud is capable of creating a negative pressure area, thus allowing for the grooming brush to produce the necessary suction to adhere to the hull and effectively clean the surface.
Further, the Engineering Toolbox teaches said grooming elements have a modulus of elasticity between 0.6 and 3.6 GPa (polypropylene).  
Table 1 – Engineering Toolbox

    PNG
    media_image2.png
    318
    842
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shroud element of Hatley to further include the said grooming elements have a modulus of elasticity between 0.6 and 3.6 GPa, as taught by the Engineering Toolbox, to provide the grooming brush the capability to effectively clean the ship hull under a given rotation speed.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hatley (U.S. Patent No. 4,041,565) in view of Coffey (U.S. Patent No. 5,906,021) and Herber et al. (U.S. Patent Publication No. 2010/0076598 A1).
Regarding Claim 18, Hatley, as modified, teaches all of the limitations of claim 11 as discussed above.
Hatley further teaches wherein said the plurality of shroud elements (103) may be made of rubberized canvas, nylon, polythene sheeting or rubber sheeting (Col. 1, lines 64 – 66) and wherein said grooming elements (101) are further defined as comprising polypropylene (Col. 1, lines 41 – 45).  
Hatley does not explicitly teach wherein said the plurality of shroud elements comprise a Buta-N rubber.
Herbert teaches the plurality of shroud elements (layers, 212) comprise a Buta-N rubber (Paragraph [0039] – the art is analogous in that Hatley and Herber teach a rubber membrane or layer added to a surface of a rotating member).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shroud element of Hatley to further include the plurality of shroud .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hatley (U.S. Patent No. 4,041,565) in view of Coffey (U.S. Patent No. 5,906,021) and Michaelson (U.S. Patent No. 3,628,489).
Regarding Claim 19, Hatley, as modified, teaches all of the limitations of claim 11 as discussed above.
Hatley further teaches the method further including the step of varying said speed of rotation until said resulting force is within a range that is effective to remove a desired amount of unwanted material from said surface to be groomed (Col. 2, lines 45 – 62).
Hatley does not explicitly teach removing a desired amount of unwanted material from said surface to be groomed without causing damage to a protective coating disposed on the surface to be groomed.  
Michaelson, however, teaches removing a desired amount of unwanted material from said surface to be groomed without causing damage to a protective coating disposed on the surface to be groomed (Col. 1, lines 67 – 69).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shroud element of Hatley to further include removing a desired amount of unwanted material from said surface to be groomed without causing damage to a protective coating disposed on the surface to be groomed, as taught by Michaelson, to provide protection to the paint of the hull, thus the avoidance of cancelling the warranty of the protective coating of the ship.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hatley (U.S. Patent No. 4,041,565) in view of Coffey (U.S. Patent No. 5,906,021), Achord (U.S. Patent No. 6,070,547) and Cummings (WO2016/033678 A1).
Regarding Claim 20, Hatley, as modified, teaches all of the limitations of claim 11 as discussed above.

Achord, however, teaches the method wherein said grooming brush (cleaning device, 10) further comprises a plurality of impeller elements (central impeller, 14, having 4 impeller elements; Fig. 1) extending from said first surface (chamber surface, 12) arranged in an impeller vein pattern (Fig. 1; four arms extending away from the center) having a center (Annotated Fig. 1), wherein said center of said impeller vein pattern is disposed upon said axis of rotation (Annotated Fig. 1), and having a length no greater than said the plurality of shroud elements (rubber skirt, 80; Fig. 9; Col. 5, lines 42 – 49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shroud element of Hatley to further include a plurality of impeller elements extending from said first surface arranged in an impeller vein pattern having a center, wherein said center of said impeller vein pattern is disposed upon said axis of rotation, as taught by Achord, to provide a grooming brush that allows for additional suction force to be generated in the event of an area of the ship where the rotation force necessary to hold the brush to the ship is not desired due to low fouling areas.
Achord does not explicitly teach wherein said impeller elements are defined as comprising a material- 24 - having a Shore A Hardness between 40-55.
Cummings, however teaches a grooming brush/shroud assembly, 14 further including impeller, 24 with impeller elements, 25 in a vein pattern (Fig. 3) wherein any suitable materials can be used for the construction of the brush/shroud assembly, 14 which include a flexible, abrasion-resistant plastic polyurethane, nylon, stainless steel or the like (Paragraph [0061]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hatley to further include explicitly teaching the impeller elements are defined as comprising a material- 24 - having a Shore A Hardness between 40-55, since such appears to relate more to the material chosen for use, the particular environment, etc than on any 
Response to Arguments
Applicant's arguments filed June 23, 2021 with respect to rejected claims 11 – 20 under 35 U.S.C. 103 have been fully considered and are not persuasive; therefore the rejection is maintained, however, after further consideration and as necessitated by the amendment presented, a new grounds of rejection is made.  Hatley remains applicable to teaching the structural limitations of the instant application.
Applicant argues “since Coffey does not teach any bristles, it also cannot teach or suggest Applicant’s claimed radial alignment of grooming elements and shroud elements forming element-shroud element pairs”.
Examiner, however, notes that Applicant has further amended claim 11 to recite “each grooming element comprising a solid stud OR bundle of individual bristles.  Coffey teaches a solid stud, therefore, Coffey teaches said limitation argued by Applicant.
Applicant's arguments filed June 23, 2021 with respect to amended claims 11 – 20 under 35 U.S.C. 103 have been fully considered, however, after further consideration and as necessitated by the amendment presented, a new grounds of rejection is made.  Hatley, in view of Coffey remains applicable to teaching the structural limitations of the instant application.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.                                                                                                                                                                                         
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /KATINA N. HENSON/Examiner, Art Unit 3723